Citation Nr: 1229229	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  12-07 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's request for VRE services.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, there is an outstanding hearing request, rather than immediately deciding this VRE benefits claim, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing his October 2011 substantive appeal (on VA Form 9), the Veteran indicated he wanted a videoconference hearing at the RO before the Board.  His representative since has indicated in July 2012 that this videoconference hearing request is still pending, so apparently the hearing has not occurred.  The Veteran is entitled to this hearing before deciding his appeal of this claim.  See 38 C.F.R. §§ 20.700, 20.703 (2011).

Accordingly, this claim is REMANDED for the following action:

Schedule a videoconference hearing before the Board at the earliest opportunity concerning the Veteran's claim for VRE benefits.  Notify him and his representative of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

